           Case 2:17-cv-02703-JHS Document 77 Filed 03/04/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                    :
    HEALTHCARE SERVICES GROUP, INC.,                :
                                                    :
                                 Plaintiff,         :
                                                    :   Civil Action No. 17-2703
                 v.                                 :
                                                    :
    SKYLINE SERVICES GROUP, LLC, et al.             :
                                                    :
                                Defendants.         :
                                                    :
                                                    :

                             MOTION FOR DEFAULT JUDGMENT

        Plaintiff Healthcare Services Group, Inc. (“Plaintiff”) requests the Court enter default

Judgment against the Defendants pursuant to Federal Rules of Civil Procedure 16(f), 37, and 551,

and the Court’s inherent authority. In support thereof, Plaintiff avers the following:

     1. Defendants have repeatedly demonstrated their refusal to participate in the litigation of

this action, substantially prejudicing Plaintiff’s ability to proceed with its claims.

     2. As a result of Defendants’ refusal to comply with discovery obligations and repeated

failure to appear at hearings and court conferences in direct violation of Court Orders, the Court

should enter default judgment against Defendants.

     3. Plaintiff incorporates its brief in support of its Motion for Default Judgment, which

includes the full grounds to support Plaintiff’s request.




1
  To the extent the Court relies on Rule 55, Plaintiff requests the Court direct the Clerk of Court
to enter a default in advance of entering a default judgment.



                                                   1

SL1 1575151v1 104212.00364
          Case 2:17-cv-02703-JHS Document 77 Filed 03/04/19 Page 2 of 2



       WHEREFORE, the Plaintiff Healthcare Services Group, Inc. requests the Court enter

Default Judgment against Defendants.


                                          Respectfully submitted,


                                          STEVENS & LEE, P.C.
Dated: March 4, 2019                      /s/ Elizabeth A. Ware
                                          Joseph E. Wolfson
                                          Attorney ID No. 44431
                                          1818 Mark Street
                                          29th Floor
                                          Philadelphia, PA 19103
                                          jwo@stevenslee.com
                                          Phone: (215) 751-1249
                                          Fax:     (610) 988-0808
                                          jwo@stevenslee.com

                                          Elizabeth A. Ware
                                          Attorney ID No. 312046
                                          111 N. Sixth Street
                                          Reading, PA 19603
                                          eaw@stevenslee.com
                                          Phone: (610) 478-2210
                                          Fax: (610) 371-7912


                                          Attorneys for Plaintiff




                                             2

SL1 1575151v1 104212.00364
